DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         RICARDO CEDENO and CARMEN CRESPO ACOSTA,
                         Appellants,

                                    v.

                   BANK OF NEW YORK MELLON,
                            Appellee.

                              No. 4D16-3501

                         [September 20, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Judge; L.T. Case No. 50-2015-CA-013590-
XXXX-MB.

   Rory K. Rohan, West Palm Beach, for appellants.

   Michael D. Starks of Greenberg Traurig, P.A., Orlando, and Patrick G.
Broderick of Greenberg Traurig, P.A., West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.